Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s arguments, claim amendments, and specification amendments, filed 07 October 2021, are acknowledged.
Claims 1-15 are pending. 
Claim 11-15 are new.
Claims 9 & 10 withdrawn. 
Claims 1-8 & 11-15 are under consideration. 
Examination on the merits is extended to the extent of the following species:
At least one polyvalent alcohol-Glycerol;
At least one alkoxylated fatty alcohol-Ceteareth-25;
At least one emulsifier- PEG-7 Glyceryl Cocoate;
-and-
D) At least one oil-coconut oil.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the 
The effective filing date of the instant application is 16 October 2019. 

Response to Arguments
Applicant argues the foreign priority document has been filed and an English translation is not required since 35 USC 119 uses permissive language stating “an English translation may be required…”, and the right of priority is normally determined in special circumstances such as interference or a contested reference (emphasis Applicant’s representative; pg. 13-15).
This is not persuasive. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  Under 35 U.S.C. 119(a) or (e), the claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph (emphasis added). In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In reGosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). Without an English translation, the Examiner cannot ascertain whether support for the claims is present, as required by USC 112(a). The effective filing date of the instant application is 16 October 2019. 

Withdrawn Objections/Rejections
The objection to the specification for having undefined trademarks is withdrawn due to Applicant’s amendments.
The objection to claims 7 & 8 are withdrawn due to amendments which remove informal language.
The rejection of claims 5 & 6 under 35 USC 112(b) is withdrawn due to claim 5 amendments which correct the chemical names. 
The provisional rejection of claims 1-8 on the ground of nonstatutory double patenting over copending Application No. 16/654,966 in view of Cajan is withdrawn due to claim amendments filed in the’966 application on 08/30/2021.

New & Maintained Objections/Rejections
Specification
The disclosure is objected to because of the following informalities: the specification amendments (submitted on 16 October 2019) contains TWO paragraph [0038], instead of paragraphs [0038] and [0039], in the clean and marked-up copies.
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: claim 1 is objected to because it uses the informal claim language, “where”. Applicant may wish to wherein the cosmetic composition is…” would be more formal claim language and obviate the objection.
The format for the amounts recited by claim 12 is not consistent with claim 1. Claim 1 recites “% by weight” while claim 12 recites “weight percent”. Applicant may use one format or the other, but whatever format Applicant chooses must be kept consistent through the claim listing.
Claim 12 also contains the misspelling “weigh percent” instead of “weight percent” in line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications This is a NEW MATTER rejection
Claim 12 recites “citric acid in an amount of about 0.1 weight percent; preservatives in an amount of about 1 weight percent; perfume in an amount of about 1 weight percent”.  Applicant does not state where support for the new claims are found. The term “about” means “in the vicinity”. However, support for the recited reagents of citric acid, preservatives and perfume appear to be only present in the Example in paragraph [0052] of the instant specification. These amounts are firm, objective and not “in the vicinity”. Specifically,

    PNG
    media_image1.png
    118
    854
    media_image1.png
    Greyscale

Paragraph [0052].  No description is provided within the instant specification for the newly added limitations "citric acid in an amount of about 0.1 weight percent…perfume in an amount of about 1 weight percent” (emphasis added).  
Thus, the claim amendments change the scope of the disclosure; thereby, constituting new matter.  
Claim 13 is rejected under 35 USC 112(a)-New Matter because it depends rejected claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “hard film” in claim 11, line 2, is a relative term which renders the claim indefinite. The term “hard film” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The language is indefinite because what is considered a “hard film” to one person may not be a “hard film” to another. 
New claim 15 depends from claim 1. Claim 1 recites “at least one alkoxylated fatty alcohol” which encompasses multiple alkoxylated fatty alcohols (emphasis added). However, claim 15 recites “the alkoxylated fatty alcohol is present …in an amount of from about 25 to about 40 weight percent”; thereby, it is unclear whether just one, more than one, or all of the alkoxylated fatty alcohols are present in an amount from about 25 to about 40 weight percent (emphasis added). Applicant may wish to consider whether an amendment to recite  “the at least one alkoxylated fatty alcohol is present …in an amount of from about 25 to about 40 weight percent ” would obviate the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends from claim 12. Claim 13 recites the composition is free of a synthetic film former. Claim 12 uses closed claim language (i.e. “consisting of”) which limits the reagents of the composition only to 1,2 propanediol, glycerol, ceteareth-26, PEG -7 glyceryl cocoate, citric acid, preservatives, perfume, and water. None of these are known synthetic film-forming agents. In other words no synthetic film forming agents are present in the formulation recited by claim 12; thereby claim 13 fails to further limit claim 12.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 2, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cajan (EP 1,570,833; Published: 09/07/2005; Applicant supplied; previously cited) .
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. mineral oil which is a species in the genera of oil to which the elected species of coconut oil belongs; ceteareth-20 which is a species in the genera of alkoxylated fatty alcohol to which the elected species of ceteareth-25 belongs) and in an effort to expedite prosecution, this art has been applied.

With regard to claims 1, 2, 5-8 & 11 and the elected species, Cajan in Example 6 teaches a hair treatment composition comprising 15.0% glycerin (i.e. glycerol, polyvalent alcohol), 20 % Ceteareth-20, mineral oil, PEG-7 Glyceryl Cocoate (i.e. at least one emulsifier), and 30.1% water (title; [0088]).
With regard to the recitation that the composition is a pomade which is an ointment, Cajan’s Example 6 composition is necessarily a pomade that is an ointment because Cajan’s Example 6 composition comprises the recited reagents in the recited amounts. This assertion is further supported by Cajan’s Example 6 which is free from alcohol, is an oil based form, includes the fat-mineral oil, and does not leave a hard film (i.e. Cajan teaches the product results in soft hair; abstract; [0009]; [0085]; Cajan’s claim 23) which are features of pomades that are ointment-like as evidenced by paragraph [0006] of Applicant’s specification (Cajan-Example 6-[0088]). 
With regard to the recited amount of water, at least one polyvalent alcohol, and at least one alkoxylated fatty alcohol/ceteareth-20, Cajan teaches inclusion of these reagents in amounts which fall within the claimed range. “A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03).
.

Response to Arguments
Applicant argues their inventive composition is a pomade, pomades have special properties, and Cajan does not teach their compositions is a pomade or an ointment (reply, pg. 15-16).
This is not persuasive. Applicant has not structurally differentiated their inventive pomade that is an ointment from that of Cajan in terms of reagents and their amounts. Further, Cajan’s composition has features of pomades which are ointments as disclosed by Applicant’s specification at paragraph [0006]. Particularly, Cajan’s Example 6 which is free from alcohol, is an oil based form, includes the fat-mineral oil, and does not leave a hard film (i.e. Cajan teaches the product results in soft hair; abstract; [0009]; [0085]; Cajan’s claim 23). These are features of pomades that are ointment-like. Cajan’s Example 6 composition is not disclosed to dry out and does not contain alcohol (see Applicant’s specification-[0006]; Cajan’s Example 6-[0088]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cajan (EP 1,570,833; Published: 09/07/2005; Applicant supplied; previously cited) and HAJ Ceteareth-25 (Published: 01/09/2017; previously cited).
With regard to claims 1-8, 11, 14 & 15, and the elected species, the teachings of Cajan are described above. Cajan in Example 6 teaches inclusion of the film-forming polymer, PVP [0088]. More broadly Cajan teaches homopolymers of vinyl-pyrrolidon ([sic]; PVP) and chitosan are nonionic styling polymers suitable for use in the invention (i.e. a natural polymer; [0069]-
Cajan does not explicitly teach inclusion of ceteareth-25.
HAJ Ceteareth-25 teaches ceteareth-25 has an ethoxylation degree of 25 (i.e. 25 ethoxy groups; pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 functions as an emulsifier, penetrating agent, solubilizing agent, softening agent, thickening agent, and viscosity conditioning agent (pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 dissolves in water or alcohol to form either a colloid or clear solution (pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 can be mixed with mineral, vegetable and synthetic fats and oils (pg. 1). HAJ Ceteareth-25 teaches ceteareth-25 produces cosmetic preparations, creams, liquid emulsions and gels (pg. 2). HAJ Ceteareth-25 teaches ceteareth-25 is a very efficient protective colloid and can increase the stability of dispersed systems (pg. 2). HAJ Ceteareth-25 teaches ceteareth-25 in concentrations of 21-30% forms gel-like, brushable hydrates with water (pg. 2). 
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would be obvious to substitute Cajan’s PVP with Cajan’s chitosan [yielding a composition free of synthetic, film forming polymer] and substitute Cajan’s ceteareth-20 emulsifier with ceteareth-25 emulsifier [yielding a composition comprising 0.5-25% ceteareth-25] as suggested by the combined teachings of Cajan and HAJ Ceteareth-25 because Cajan teaches PVP and chitosan are both nonionic, styling .
Response to Arguments
Applicant reiterates the argument that Cajan does not teach their compositions is a pomade or an ointment and HAJ Ceteareth-25 does not teach a pomade that is an ointment or an amount of ceteareth-25 to create an ointment (reply, pg. 15-16).
This is not persuasive. Arguments pertaining to pomades that are ointments have been previously addressed under 35 USC 102(a)(1) and 35 USC 102(a)(2). With regard to the argument that HAJ Ceteareth-25 does not teach an ointment or suitable amounts to produce an ointment, Cajan teaches ethoxylated fatty alcohols known by the generic terms of “Ceteareth” are suitable for inclusion in the compositions of their invention [0010]. Cajan teaches these ethoxylated fatty alcohols more preferably contain 2 to 30 ethoxy groups. Thereby, Cajan teaches ethoxylated fatty alcohols that encompass Ceteareth-25 are suitable for their invention. Cajan teaches the amount of these ethoxylated fatty alcohols are between 0.5 and 35%. Cajan teaches the elected species and its amount. HAJ Ceteareth-25 explicitly points to the species, its features and use in topical compositions.

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soul Objects (Published: 09/19/2018), Cajan (EP 1,570,833; Published: 09/07/2005; Applicant HAJ Ceteareth-25 (Published: 01/09/2017; previously cited), Maksimoski (US 4,983,393; 1991) and Artificial Colours in Skin Care (Published: 06/19/2018).
*Note all references refer to the English language translation.
**It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including 0.3% parfum and 0.2% preservatives.
With regard to claims 12 and 13, and the elected species, Soul Objects teaches a pomade consisting of aqua (water), ceteareth-25, glycerin (i.e. glycerol), PEG-7 glyceryl cocoate, propylene glycol (1,2 propanediol), parfum (i.e. perfume), phenoxyethanol (preservative), ethylhexylglycerin (preservative), hexylcinnamal (i.e. preservative), limonene (i.e. perfume), linalool (i.e. perfume), butylphenylmethylpropional (i.e. perfume), alpha-isomethylione (i.e. perfume), benzyl salicylate (i.e. perfume), citral (i.e. perfume), CI 19140 (i.e. synthetic dye), Cl 17200 (i.e. synthetic dye) and Cl 42053 (i.e. Fast Green FCF; synthetic dye; pg. 3). The composition taught by Soul Objects is free of synthetic, film forming polymers.
Soul Objects does not teach the amounts of ceteareth-25, glycerin/glycerol, PEG-7 glyceryl cocoate, propylene glycol/1,2 propanediol, perfumes, and preservatives; removal of the synthetic dyes; or a rationale for removal of synthetic dyes.
The teachings of Cajan are addressed above under the 35 USC 102(a)(1), 35 USC 102(a)(2) and 35 USC 103(a) rejections. Cajan teaches inclusion of PEG-7 glyceryl cocoate and ethoxylated fatty alcohols, including ceteareth-25, as non-ionic surfactants with the total amount being independent from presence of the number of surfactants ([0010]-[0017]). The amount of non-ionic surfactants are taught to be between 0.5% and 35% ([0010]-[0017]). Cajan teaches polyols as a preferred component for inclusion in the invention in an amount from 1 % to 50 % and in particular about 10 % to about 25 % by weight, with propylene glycol and glycerol taught 
The teachings of HAJ Ceteareth-25 are described above in relation to chemical and functional features of ceteareth-25. More broadly, HAJ Ceteareth-25 teaches concentrations of 21-30% forms gel-like, brushable hydrates with water (pg. 2).
Maksimoski teaches citric acid is a pH adjusting agent used in hair care, with pH adjusters used in amounts of about 0.01% to about 10.0% (title; col. 16, ll. 30-55).
Artificial Colours in Skin Care teaches artificial colors leave toxins on your skin which greatly increase your risk of sensitivity and irritation and allow these chemicals to be absorbed into your body where they can cause even greater damage (pg. 2). They can also block your pores, which leads to a greater risk of acne (pg. 2).
Here, at least rationale (G) may be employed in which it would be obvious to modify Soul Objects’ pomade by removing the synthetic dyes/colours from the composition and adjusting the amount of propylene glycol and glycerol to be about 10 % to about 25 % by weight as suggested by Cajan; adjusting the amount of ceteareth-25 to be 21-30% of the composition as suggested by the combined teachings of Cajan and HAJ Ceteareth-25, yielding a composition including 5-14% PEG-7 glyceryl cocoate; and adjusting the amount of citric acid to be about 0.01% to about 10.0% as suggested by the combined teachings of Maksimoski, because Soul Objects, Cajan, HAJ Ceteareth-25, Maksimoski and Artificial Colours in Skin Care are drawn to topical cosmetics. The ordinary skilled artisan would have been motivated to do so, with an 
With specific regard to the amounts of ceteareth-25, PEG-7 glyceryl cocoate, propylene glycol /1,2- propanediol and glycerol/glycerin, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the amounts of these reagents through routine experimentation to arrive at the concentration of 1,2 propanediol in an amount of about 1 weight percent; glycerol/glycerin in an amount of about 10 weight percent; ceteareth-25 in an amount of about 30 weight percent; and PEG-7 glyceryl cocoate in an amount of about 5 weight percent in order to optimize the resulting product’s stability, hydration properties, and viscosity. It is obvious to optimize within prior art conditions or through routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  Applicant has not provided such a showing. 
 

Soul Objects, Cajan, HAJ Ceteareth-25 and Maksimoski suggest these reagents in amounts which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1-8, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soul Objects (Published: 09/19/2018), and Cajan (EP 1,570,833; Published: 09/07/2005; Applicant supplied; previously cited).
The teachings of Soul Objects are described above. In brief, Soul Objects teaches a pomade consisting of aqua (water), ceteareth-25, glycerin (i.e. glycerol), PEG-7 glyceryl cocoate, propylene glycol (1,2 propanediol), Parfum (i.e. perfume), phenoxyethanol (preservative), ethylhexylglycerin (preservative), hexylcinnamal (i.e. preservative), limonene (i.e. perfume), linalool (i.e. perfume), butylphenylmethylpropional (i.e. perfume), alpha-isomethylione (i.e. perfume), benzyl salicylate (i.e. perfume), citral (i.e. perfume), CI 19140 (i.e. synthetic dye), Cl 17200 (i.e. synthetic dye) and Cl 42053 (pg. 3). The composition taught by Soul Objects is free of synthetic, film forming polymers. While Soul Objects is silent to the composition being a pomade that is an ointment, the composition taught by Soul Objects is necessarily a pomade that is an ointment because Soul Objects teaches the composition is a pomade, it does not comprise synthetic film forming agents, is used for styling with a modern or retro look, that it does not recite inclusion of alcohol (i.e. it is free from alcohol), and does not Soul Objects pomade are also features of pomades that are ointment-like as evidenced by paragraph [0006] of Applicant’s specification. With regard to functional properties that the pomade does not dry out and the pomade does not leave a hard film on hair as recited by claim 11, Soul Objects pomade is not disclosed to dry out and is packaged in a steel can; thereby Soul Objects Pomade reasonably does not dry out. This assertion is supported by Soul Objects pomade not containing alcohol and comprising propylene glycol (i.e. 1,2-propanediol) and glycerol which do not easily evaporate. With regard to Soul Objects pomade not leaving a hard film on hair. Soul Objects pomade does not disclose that a hard film is left on hair, thereby, the pomade reasonably does not leave a hair film on hair. This assertion is supported by the absence of film forming polymers in the pomade and the hold of the pomade only being “medium” (pg. 2-3). 
Soul Objects does not teach inclusion of an oil that is coconut oil, or the amounts of water, at least one polyvalent alcohol, at least one alkoxylated fatty alcohol.
The teachings of Cajan are described above under 35 USC 102(a)(1), 35 USC 102(a)(2), and 35 USC 103(a) with regard to inclusion of coconut oil and the amounts of water, at least one polyvalent alcohol and at least one alkoxylated fatty alcohol.
Here, at least rationale (G) may be employed in which it would be obvious to modify Soul Objects’ pomade by adding coconut oil and adjusting the amount of water to be about 30.1%,  the amount of the at least on polyvalent alcohol/propylene glycol and glycerol to be about 10 % to about 25 %, and adjusting the amount of at least one alkolylated fatty alcohol/ceteareth-25 to between 0.5 and 35% as suggested by Cajan because Soul Objects and Cajan drawn to topical hair cosmetics and it is obvious to modify similar compositions in the 
With regard to the amounts of water, at least one polyvalent alcohol/1,2 propanediol and glycerol/glycerin and at least one alkoxylated fatty alcohol, the combined teachings of  Soul Objects and Cajan teach these reagents in amounts which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 14 & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 & 11-13 of copending Application No. 16/654,966 (hereinafter the ‘966; claims filed 08/30/2021). Both the instant claims and the ‘966 recite a cosmetic composition comprising from about 20 to about 60 % by weight water and from about 20 to about 65 % by weight of at least one alkoxylated fatty alcohol. The instant claims and the ‘966 application recite “the at least one alkoxylated fatty alcohol is selected from the group consisting of Ceteareth-2…Ceteareth-25…Laureth-1… Deceth-3… Oleth-5… Steareth-2… Steareth-100 and mixtures thereof”. The instant claims and the ‘966 application recite 
With regard to the recited amount of water, multivalent/polyvalent alcohol/glycerol- /1,2-propanediol, and at least one alkoxylated fatty alcohol/ceteareth-25, the ‘966 application’s claims prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are an obvious variant of the conflicting, copending claims of the ‘966 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues the ‘966 does not mention a pomade product; thereby, the instant claims are patentably distinguishably from that of the ‘966 application (reply, pg. 18).
This is not persuasive. The composition recited by the ‘966 application claims contain the recited reagents in the recited amounts, thereby the composition recited by the ‘966 application is necessarily a pomade that is an ointment.  This assertion is supported by the ‘966 application reciting the composition is for temporarily deforming hair, that it does not recite inclusion of alcohol (i.e. it is free from alcohol), is an oil based form comprising oil, and does not leave a hard film since it does not recite inclusion of film forming polymers. These features of the ‘966 application are also features of pomades that are ointment-like as evidenced by paragraph [0006] of Applicant’s specification.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619